 

Exhibit 10(n)(n)(n)

 

Bank of America, N.A.

 

Promissory Note

 

Date September 26, 2003         x New         ¨ Renewal         Amount
$2,000,000         Maturity Date November 21, 2005

 

Lender:    Borrower:

Bank of America, N.A.

Roanoke Commercial Banking

302 South Jefferson Street

Roanoke, VA 24011-2010

  

    Bluefield Gas Company

    519 Kimball Avenue

    Roanoke, VA 24030

 

FOR VALUE RECEIVED, the undersigned Borrower unconditionally (and jointly and
severally, if more than one) promises to pay to the order of Lender, its
successors and assigns, without setoff, at its offices indicated at the
beginning of this Note, or at such other place as may be designated by Lender,
the principal amount of Two Million and 00/100 Dollars ($2,000,000), or so much
thereof as may be advanced from time to time in immediately available funds,
together with interest computed daily on the outstanding principal balance
hereunder, at an annual interest rate, and in accordance with the payment
schedule, indicated below.

 

1. Rate

 

(a) Interest on this Note shall accrue at a per annum rate or rates equal to the
LIBOR Rate plus 1.13% per annum.

 

(b) The “LIBOR Rate” means the interest rate determined by the following
formula, rounded upward to the nearest 1/100 of one percent. (All amounts in the
calculation will be determined by Lender as of the first day of the interest
period.)

 

LIBOR Rate

   =   

London Inter-Bank Offered Rate

--------------------------------------------------------------------------------

      (1.00 - Reserve Percentage)

 

Where,

 

(1) “London Inter-Bank Offered Rate” means the average per annum interest rate
at which U.S. dollar deposits would be offered for the “Applicable Interest
Period,” as defined below, by major banks in the London inter-bank market, as
shown on the Telerate Page 3750 (or any successor page) at approximately 11:00
a.m. London time two (2) London Banking Days before the commencement of the
Applicable Interest Period. If such rate does not appear on the Telerate Page
3750 (or any successor page), the rate for that Applicable Interest Period will
be determined by such alternate method as reasonably selected by Lender. A
“London Banking Day” is a day on which Lender’s London Banking Center is open
for business and dealing in offshore dollars.

 

(2) “Reserve Percentage” means the total of the maximum reserve percentages for
determining the reserves to be maintained by member banks of the Federal Reserve
System for Eurocurrency Liabilities, as defined in Federal Reserve Board
Regulation D, rounded upward to the nearest 1/100 of one percent. The percentage
will be expressed as a decimal, and will include, but not be limited to,
marginal, emergency, supplemental, special, and other reserve percentages.

 

(3) “Applicable Interest Period” means each one-month period commencing on the
first LIBOR Banking Day, defined below, of each calendar month through and
including the day immediately before the first LIBOR Banking Day of the next
calendar month. “LIBOR Banking Day” means a day, other than a Saturday or a
Sunday, on which Lender is open for business in New York and London and dealing
in offshore dollars.

 

(c) If at any time after the date hereof, the Lender (which shall include, for
purposes of this Section, any corporation controlling the Lender) determines
that the adoption or modification of any applicable Law regarding taxation, the
Lender’s required levels of reserves, deposits, insurance or capital (including
any allocation of capital requirements or conditions), or similar requirements,
or any interpretation or administration thereof by any Tribunal or compliance of
the Lender with any of such requirements, has or would have the effect of (a)
increasing the Lender’s costs relating to the loan

 



--------------------------------------------------------------------------------

evidenced by this Note, or (b) reducing the yield or rate of return of the
Lender on such loan, to a level below that which the Lender could have achieved
but for the adoption or modification of any such requirements, the Borrower
shall, within fifteen (15) days of any request by the Lender, pay to the Lender
such additional amounts as (in the Lender’s sole judgment, after good faith and
reasonable computation) will compensate the Lender for such increase in costs or
reduction in yield or rate of return of the Lender. No failure by the Lender to
immediately demand payment of any additional amounts payable hereunder shall
constitute a waiver of the Lender’s right to demand payment of such amounts at
any subsequent time. Nothing herein contained shall be construed or so operate
as to require the Borrower to pay any interest, fees, costs or charges greater
than is permitted by applicable Law. For purposes of this Note:

 

“Laws” means all constitutions, treaties, statutes, laws, ordinances,
regulations, rules, order, writs, injunctions, or decrees of the United States
of America, any state or commonwealth, any municipality, any foreign country,
any territory or possession, or any Tribunal; and

 

“Tribunal” means any state, commonwealth, federal, foreign, territorial or other
court or governmental department, commission, board, bureau, district,
authority, agency, central bank, or instrumentality, or any arbitration
authority.

 

Notwithstanding any provision of this Note, Lender does not intend to charge and
Borrower shall not be required to pay any amount of interest or other charges in
excess of the maximum permitted by the applicable law of the Commonwealth of
Virginia; if any higher rate ceiling is lawful, then that higher rate ceiling
shall apply, and any payment in excess of such maximum shall be refunded to
Borrower or credited against principal, at the option of Lender. The foregoing
sentence shall have no effect if under Virginia law Borrower is unable to plead
usury as a defense.

 

2. Accrual Method. Unless otherwise indicated, interest at the Rate set forth
above will be calculated by the 365/360 day method (a daily amount of interest
is computed for a hypothetical year of 360 days; that amount is multiplied by
the actual number of days for which any principal is outstanding hereunder).

 

3. Rate Change Date. Any Rate based on a fluctuating index or base rate will
change, unless otherwise provided, each time and as of the date that the index
or base rate changes. In the event any index is discontinued, Lender shall
substitute an index determined by Lender to be comparable, in its sole
discretion.

 

4. Payment Schedule. All payments received hereunder shall be applied first to
the payment of any expense or charges payable hereunder or under any other loan
documents executed in connection with this Note, then to interest due and
payable, with the balance applied to principal, or in such other order as Lender
shall determine at its option.

 

The principal of and interest on this Note shall be due and payable as follows:

 

  a. On October 1, 2003, and the same day of each month thereafter until this
Note is paid in full, the amount of accrued but unpaid interest hereon shall be
due and payable; and

 

  b. All indebtedness hereunder, including outstanding principal and accrued
interest, unless sooner paid, shall be due and payable on November 21, 2005.

 

5. Automatic Payment.

 

Borrower has elected to authorize Lender to effect payment of sums due under
this Note by means of debiting Borrower’s account number /VA. This authorization
shall not affect the obligation of Borrower to pay such sums when due, without
notice, if there are insufficient funds in such account to make such payment in
full on the due date thereof, or if Lender fails to debit the account.

 

6. Waivers, Consents and Covenants. Borrower, any indorser or guarantor hereof,
or any other party hereto (individually an “Obligor” and collectively
“Obligors”) and each of them jointly and severally: (a) waive presentment,
demand, protest, notice of demand, notice of intent to accelerate, notice of
acceleration of maturity, notice of protest, notice of nonpayment, notice of
dishonor, and any other notice required to be given under the law to any Obligor
in connection with the delivery, acceptance, performance, default or enforcement
of this Note, any indorsement or guaranty of this Note, or any other documents
executed in connection with this Note or any other note or other loan documents
now or hereafter executed in connection with any obligation of Borrower to
Lender (the “Loan Documents”); (b) consent to all delays, extensions, renewals
or other modifications of this Note or the Loan Documents, or waivers of any
term hereof or of the Loan Documents, or release or discharge by Lender of any
of Obligors, or release, substitution or exchange of any security for the
payment hereof, or the failure to act on the part of Lender, or any indulgence
shown by Lender (without notice to or further assent from any of Obligors), and
agree that no such action, failure to act or failure to exercise any right or
remedy by Lender shall in any way affect or impair the obligations of any
Obligors or be construed as a waiver by Lender of, or otherwise affect, any of
Lender’s rights under this Note, under any indorsement or guaranty of this Note
or under any of the Loan Documents; and (c) agree to pay, on demand, all costs
and expenses of collection or defense of this Note or of any indorsement or
guaranty hereof and/or the enforcement or defense of Lender’s rights with
respect to, or the administration, supervision, preservation, or protection of,
or realization upon, any property securing payment hereof, including, without
limitation, reasonable attorney’s fees, including fees related to any suit,
mediation or arbitration proceeding, out of court payment agreement, trial,
appeal, bankruptcy proceedings or other proceeding, in the amount of 25% of the
principal amount of this Note, or such greater amount as may be determined
reasonable by any arbitrator or court, whichever is applicable.

 

2



--------------------------------------------------------------------------------

7. Prepayments. Prepayments may be made in whole or in part at any time without
penalty or premium. All prepayments of principal shall be applied in the inverse
order of maturity, or in such other order as Lender shall determine in its sole
discretion. If there is a prepayment of any such principal, because of
acceleration or otherwise, the prepayment shall be accompanied by the amount of
accrued interest on the amount prepaid.

 

8. Delinquency Charge. To the extent permitted by law, a delinquency charge may
be imposed in an amount not to exceed four percent (4%) of any payment that is
more than fifteen days late.

 

9. Events of Default. The following are events of default hereunder: (a) the
failure to pay or perform any obligation, liability or indebtedness of any
Obligor to Lender, or to any affiliate or subsidiary of Bank of America, N.A.
Corporation, whether under this Note or any Loan Documents, as and when due
(whether upon demand, at maturity or by acceleration); (b) the failure to pay or
perform any other obligation, liability or indebtedness of any Obligor to any
other party; (c) the death of any Obligor (if an individual); (d) the
resignation or withdrawal of any partner or a material owner/guarantor of
Borrower, as determined by Lender in its sole discretion; (e) the commencement
of a proceeding against any Obligor for dissolution or liquidation, the
voluntary or involuntary termination or dissolution of any Obligor or the merger
or consolidation of any Obligor with or into another entity; (f) the insolvency
of, the business failure of, the appointment of a custodian, trustee, liquidator
or receiver for or for any of the property of, the assignment for the benefit of
creditors by, or the filing of a petition under bankruptcy, insolvency or
debtor’s relief law or the filing of a petition for any adjustment of
indebtedness, composition or extension by or against any Obligor; (g) the
determination by Lender that any representation or warranty made to Lender by
any Obligor in any Loan Documents or otherwise is or was, when it was made,
untrue or materially misleading; (h) the failure of any Obligor to timely
deliver such financial statements, including tax returns, other statements of
condition or other information, as Lender shall request from time to time; (i)
the entry of a judgment against any Obligor which Lender deems to be of a
material nature, in Lender’s sole discretion; (j) the seizure or forfeiture of,
or the issuance of any writ of possession, garnishment or attachment, or any
turnover order for any property of any Obligor; (k) the determination by Lender
that it is insecure for any reason; (l) the determination by Lender that a
material adverse change has occurred in the financial condition of any Obligor;
or (m) the failure of Borrower’s business to comply with any law or regulation
controlling its operation.

 

10. Remedies upon Default. Whenever there is a default under this Note (a) the
entire balance outstanding hereunder and all other obligations of any Obligor to
Lender (however acquired or evidenced) shall, at the option of Lender, become
immediately due and payable and any obligation of Lender to permit further
borrowing under this Note shall immediately cease and terminate, and/or (b) to
the extent permitted by law, the Rate of interest on the unpaid principal shall
be increased at Lender’s discretion up to the maximum rate allowed by law, or if
none, 25% per annum (the “Default Rate”). The provisions herein for a Default
Rate shall not be deemed to extend the time for any payment hereunder or to
constitute a “grace period” giving Obligors a right to cure any default. At
Lender’s option, any accrued and unpaid interest, fees or charges may, for
purposes of computing and accruing interest on a daily basis after the due date
of this Note or any installment thereof, be deemed to be a part of the principal
balance, and interest shall accrue on a daily compounded basis after such date
at the Default Rate provided in this Note until the entire outstanding balance
of principal and interest is paid in full. Upon a default under this Note,
Lender is hereby authorized at any time, at its option and without notice or
demand, to set off and charge against any deposit accounts of any Obligor (as
well as any money, instruments, securities, documents, chattel paper, credits,
claims, demands, income and any other property, rights and interests of any
Obligor), which at any time shall come into the possession or custody or under
the control of Lender or any of its agents, affiliates or correspondents, any
and all obligations due hereunder. Additionally, Lender shall have all rights
and remedies available under each of the Loan Documents, as well as all rights
and remedies available at law or in equity.

 

11. Non-waiver. The failure at any time of Lender to exercise any of its options
or any other rights hereunder shall not constitute a waiver thereof, nor shall
it be a bar to the exercise of any of its options or rights at a later date. All
rights and remedies of Lender shall be cumulative and may be pursued singly,
successively or together, at the option of Lender. The acceptance by Lender of
any partial payment shall not constitute a waiver of any default or of any of
Lender’s rights under this Note. No waiver of any of its rights hereunder, and
no modification or amendment of this Note, shall be deemed to be made by Lender
unless the same shall be in writing, duly signed on behalf of Lender; each such
waiver shall apply only with respect to the specific instance involved, and
shall in no way impair the rights of Lender or the obligations of Obligors to
Lender in any other respect at any other time.

 

12. Applicable Law, Venue and Jurisdiction. This Note and the rights and
obligations of Borrower and Lender shall be governed by and interpreted in
accordance with the law of the Commonwealth of Virginia. In any litigation in
connection with or to enforce this Note or any indorsement or guaranty of this
Note or any Loan Documents, Obligors, and each of them, irrevocably consent to
and confer personal jurisdiction on the courts of the Commonwealth of Virginia
or the United States located within the Commonwealth of Virginia and expressly
waive any objections as to venue in any such courts. Nothing contained herein
shall, however, prevent Lender from bringing any action or exercising any rights
within any other state or jurisdiction or from obtaining personal jurisdiction
by any other means available under applicable law.

 

13. Partial Invalidity. The unenforceability or invalidity of any provision of
this Note shall not affect the enforceability or validity of any other provision
herein and the invalidity or unenforceability of any provision of this Note or
of the Loan Documents to any person or circumstance shall not affect the
enforceability or validity of such provision as it may apply to other persons or
circumstances.

 

14. Binding Effect. This Note shall be binding upon and inure to the benefit of
Borrower, Obligors and Lender and their respective successors, assigns, heirs
and personal representatives, provided, however, that no obligations of Borrower
or Obligors hereunder can be assigned without prior written consent of Lender.

 

15. Controlling Document. To the extent that this Note conflicts with or is in
any way incompatible with any other document related specifically to the loan
evidenced by this Note, this Note shall control over any other such document,
and if this Note does not address an issue, then each such document shall
control to the extent that it deals most specifically with an issue.

 

16. ARBITRATION. ANY CONTROVERSY OR CLAIM BETWEEN OR AMONG THE PARTIES HERETO
INCLUDING BUT NOT LIMITED TO THOSE ARISING OUT OF OR RELATING TO THIS
INSTRUMENT, AGREEMENT OR DOCUMENT OR ANY RELATED INSTRUMENTS,

 

3



--------------------------------------------------------------------------------

AGREEMENTS OR DOCUMENTS, INCLUDING ANY CLAIM BASED ON OR ARISING FROM AN ALLEGED
TORT, SHALL BE DETERMINED BY BINDING ARBITRATION IN ACCORDANCE WITH THE FEDERAL
ARBITRATION ACT (OR IF NOT APPLICABLE, THE APPLICABLE STATE LAW), THE RULES OF
PRACTICE AND PROCEDURE FOR THE ARBITRATION OF COMMERCIAL DISPUTES OF
J.A.M.S./ENDISPUTE OR ANY SUCCESSOR THEREOF (“J.A.M.S.”), AND THE “SPECIAL
RULES” SET FORTH BELOW. IN THE EVENT OF ANY INCONSISTENCY, THE SPECIAL RULES
SHALL CONTROL. JUDGMENT UPON ANY ARBITRATION AWARD MAY BE ENTERED IN ANY COURT
HAVING JURISDICTION. ANY PARTY TO THIS INSTRUMENT, AGREEMENT OR DOCUMENT MAY
BRING AN ACTION, INCLUDING A SUMMARY OR EXPEDITED PROCEEDING, TO COMPEL
ARBITRATION OF ANY CONTROVERSY OR CLAIM TO WHICH THIS AGREEMENT APPLIES IN ANY
COURT HAVING JURISDICTION OVER SUCH ACTION.

 

A. SPECIAL RULES. THE ARBITRATION SHALL BE CONDUCTED IN THE COUNTY OF ANY
BORROWER’S DOMICILE AT THE TIME OF THE EXECUTION OF THIS INSTRUMENT, AGREEMENT
OR DOCUMENT AND ADMINISTERED BY J.A.M.S. WHO WILL APPOINT AN ARBITRATOR; IF
J.A.M.S. IS UNABLE OR LEGALLY PRECLUDED FROM ADMINISTERING THE ARBITRATION, THEN
THE AMERICAN ARBITRATION ASSOCIATION WILL SERVE. ALL ARBITRATION HEARINGS WILL
BE COMMENCED WITHIN 90 DAYS OF THE DEMAND FOR ARBITRATION; FURTHER, THE
ARBITRATOR SHALL ONLY, UPON A SHOWING OF CAUSE, BE PERMITTED TO EXTEND THE
COMMENCEMENT OF SUCH HEARING FOR UP TO AN ADDITIONAL 60 DAYS.

 

B. RESERVATION OF RIGHTS. NOTHING IN THIS ARBITRATION PROVISION SHALL BE DEEMED
TO (I) LIMIT THE APPLICABILITY OF ANY OTHERWISE APPLICABLE STATUTES OF
LIMITATION OR REPOSE AND ANY WAIVERS CONTAINED IN THIS INSTRUMENT, AGREEMENT OR
DOCUMENT; OR (II) BE A WAIVER BY LENDER OF THE PROTECTION AFFORDED TO IT BY 12
U.S.C. SEC. 91 OR ANY SUBSTANTIALLY EQUIVALENT STATE LAW; OR (III) LIMIT THE
RIGHT OF LENDER HERETO (A) TO EXERCISE SELF HELP REMEDIES SUCH AS (BUT NOT
LIMITED TO) SETOFF, OR (B) TO FORECLOSE AGAINST ANY REAL OR PERSONAL PROPERTY
COLLATERAL, OR (C) TO OBTAIN FROM A COURT PROVISIONAL OR ANCILLARY REMEDIES SUCH
AS (BUT NOT LIMITED TO) INJUNCTIVE RELIEF, WRIT OF POSSESSION OR THE APPOINTMENT
OF A RECEIVER. LENDER MAY EXERCISE SUCH SELF HELP RIGHTS, FORECLOSE UPON SUCH
PROPERTY, OR OBTAIN SUCH PROVISIONAL OR ANCILLARY REMEDIES BEFORE, DURING OR
AFTER THE PENDENCY OF ANY ARBITRATION PROCEEDING BROUGHT PURSUANT TO THIS
INSTRUMENT, AGREEMENT OR DOCUMENT. NEITHER THIS EXERCISE OF SELF HELP REMEDIES
NOR THE INSTITUTION OR MAINTENANCE OF AN ACTION FOR FORECLOSURE OR PROVISIONAL
OR ANCILLARY REMEDIES SHALL CONSTITUTE A WAIVER OF THE RIGHT OF ANY PARTY,
INCLUDING THE CLAIMANT IN ANY SUCH ACTION, TO ARBITRATE THE MERITS OF THE
CONTROVERSY OR CLAIM OCCASIONING RESORT TO SUCH REMEDIES.

 

Borrower represents to Lender that the proceeds of this loan are to be used
primarily for business, commercial or agricultural purposes. Borrower
acknowledges having read and understood, and agrees to be bound by, all terms
and conditions of this Note and hereby executes this Note under seal as of the
date here above written.

 

NOTICE OF FINAL AGREEMENT. THIS WRITTEN PROMISSORY NOTE REPRESENTS THE FINAL
AGREEMENT BETWEEN THE PARTIES AND MAY NOT BE CONTRADICTED BY EVIDENCE OF PRIOR,
CONTEMPORANEOUS, OR SUBSEQUENT ORAL AGREEMENTS OF THE PARTIES. THERE ARE NO
UNWRITTEN ORAL AGREEMENTS BETWEEN THE PARTIES.

 

Borrower

 

Bluefield Gas Company By:   /s/    Dale P. Moore            

--------------------------------------------------------------------------------

Name:

 

Dale P. Moore

Its:

 

Vice President and Secretary

 

4